                             UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DMSION
                                     5:21-CR-0198-M


UNITED STATES OF AMERICA,

                                                                            ORDER
                        V.



DWIGHT HARMON


        This matter comes before the Court on the unopposed motion of Defendant requesting an Order

directing Sampson County Detention Center, and the Sampson County Sheriffs Department which

administers the same, to allow Ms. Salmon to enter the facility on September 22, 2021 with a laptop

computer for the purposes of reviewing discovery in the above-mentioned case.             Based upon the

representations in the defense motion, it appears there are no alternative means by which the defendant can

access the discovery materials in his case. For good cause shown, and with no objection from the

government, the defense motion is GRANTED.

    The Sampson County Detention Center, and the Sampson County Sheriffs Department who

administers the same, are hereby ordered to allow Ms. Salmon to enter the facility on September 22, 2021

with a laptop computer for the purposes of reviewing discovery with Dwight Harmon.



    SO ORDERED this the ('. I ~ y of     ~4.w, 2021.

                                                         H   . RICHARD E. MYERS II
                                                         CHIEF U.S. DISTRICT COURT JUDGE




             Case 5:21-cr-00198-M Document 23 Filed 09/21/21 Page 1 of 1
